Citation Nr: 1339639	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-06 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1961 to January 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened the Veteran's claim for service connection for a bilateral hearing loss disability but denied the underlying service connection claim, and also denied service connection for tinnitus.  

As noted above, in the January 2009 rating decision, the RO reopened the Veteran's claim for service connection for a bilateral hearing loss disability but denied the underlying service connection claim.  The Board notes that it is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection has been received, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a bilateral hearing loss disability and 
tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied the Veteran's claim of service connection for a bilateral hearing loss disability; and the Veteran did not perfect an appeal of this determination within one year of being notified.

2.  Evidence received since the January 2004 rating decision raises a reasonable possibility of substantiating the claim of service connection for a bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The January 2004 RO decision that denied the Veteran's claim of service connection for a bilateral hearing loss disability is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23, 353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

In the present case, the Board is reopening the Veteran's claim for service connection for a bilateral hearing loss disability.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim - or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran - cannot be prejudicial to him.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claim to Reopen

In a January 2004 rating decision, the RO denied service connection for a bilateral hearing loss disability.  The Veteran was informed of that decision and he did not file a timely appeal.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The January 2004  rating decision is final because the Veteran did not file a timely appeal with respect to the decision.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  In addition, no documentation was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(a) (2003).

The claim of entitlement to service connection for a bilateral hearing loss disability may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in July 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decision consisted of service and post-service treatment records.  While there was post-service evidence of hearing loss, service treatment records were negative for any findings or complaints of a disability.      

In denying the Veteran's service connection claim for a bilateral hearing loss disability in January 2004, the RO noted that there was no evidence that the Veteran's hearing loss disability was incurred in or caused by service.  To reopen the claim, the new evidence must show that the Veteran's hearing loss disability was incurred in or caused by service.     

Pertinent evidence received since the last final decision for the claim of service connection includes numerous VA treatment records showing treatment for bilateral hearing loss disability.  Additionally, the record also includes buddy statements from the Veteran's fellow service members indicating the nature of the in-service acoustic trauma to which the Veteran was exposed.  There is also an April 2008 VA treatment record noting the clinician's opinion that, based on the Veteran's report of service noise exposure and the configuration of his hearing loss, that it was at least as likely as not that his current disability was caused by service.  The Veteran was also afforded a VA audiological examination in October 2009, the report of which reflected that the VA examiner determined that the Veteran's current hearing loss was not due to service.  

Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for a bilateral hearing loss disability.  Although the October 2009 VA examiner found that any current disability was not related to service, the April 2008 VA clinician found that it was  related to service.  The Board notes that for the limited purpose of establishing whether new and material evidence has been submitted, the credibility of the medical evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board does not need to weigh the evidence at this juncture.  The Court has set forth a low threshold to reopen claims, and with the evidence of record combined with VA assistance, there is a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  As there is evidence of the Veteran's noise exposure in service and evidence demonstrating a nexus to service, the Board finds that new and material evidence has been received as it was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for a bilateral hearing loss disability, and the claim is reopened.  Id.  


ORDER

New and material evidence to reopen the claim of service connection for a bilateral hearing loss disability has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran essentially contends that he was exposed to loud noise during service from aircraft and emergency vehicle sirens causing his current hearing loss and tinnitus disabilities.  

As touched upon above, the relevant evidence includes an April 2008 VA treatment record in which a VA clinician opined that based on the Veteran's report of service noise exposure and the configuration of his hearing loss, that it was at least as likely as not that his current disability was caused by service.  Additionally, based upon review of the claims folder, interview and evaluation of the Veteran, an October 2009 VA examiner found that it was less likely as not that the hearing loss and tinnitus were caused by military noise exposure.  The examiner cited to the Veteran's normal audiogram during service, and a 1968 audiogram within three months of discharge, and the Veteran's reported history of noise exposure after service with hearing protection.  He also noted a 2003 statement showing exposure to rifle fire from hunting.  Furthermore, he noted the report of onset of tinnitus in the mid-1980s and hearing loss sometime prior to 1993.  

Based on the current record, the Board finds that there is insufficient evidence to make a determination in this case.  Although the April 2008 VA clinician noted a positive nexus between hearing loss and service, the opinion is based solely on the Veteran's report of military noise exposure and not a complete history of the Veteran's acoustic trauma, to include his self-reports of post-service noise exposure.  Additionally, the October 2009 VA examination report is not adequate as the examiner failed to take into account the Veteran's assertions of noise exposure during service and placed great weight on the lack of documentation related to the claims during service.  

Based on the foregoing, the Veteran should be provided another audiological examination to determine whether in-service noise exposure could have caused the Veteran to progressively lose his hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, the examiner should indicate whether the Veteran's tinnitus was caused by in-service noise exposure, acoustic trauma, and/or is a symptom of his hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain any relevant VA medical records pertaining to the Veteran that date from August 2008.
2. Schedule the Veteran for an audiological examination to determine the nature and etiology of any current hearing loss disability and tinnitus.  The examiner should review the claims file and should indicate that review of the claims folder was completed. 

The examiner should provide an opinion on the following: 

(i)  Is any current hearing loss disability at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years)?

(ii)  Is any current tinnitus at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure)?  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  The examiner should concede that the Veteran does currently suffer from tinnitus.

The examiner must provide a rationale for the opinions expressed.  

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

3. After undertaking any additional development deemed necessary and ensuring that the VA examination report obtained as a result of this remand complies with the instructions set forth herein, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


